DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action addresses pending claims 1-16. Claims 1 and 8 were amended, and claim 16 was added in the response filed 9/14/2021.

Priority
Receipt is acknowledged of certified copies of papers (KR 10-2016-0097250) required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/23/2021 and 12/16/2021 were filed after the mailing date of the non-final office action on 6/23/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claim combination of a rechargeable battery comprising an electrode assembly formed by spirally winding, a pouch that forms a sealing portion, wherein the electrode assembly comprises first curved portions at opposite sides of a first planar portion, the pouch comprises a second planar portion corresponding to the first planar portion, and second curved portions that are connected to the second planar portions and corresponds to the first curved portions, the sealing portion is disposed in spaces, each set by an extension plane set in an extension direction of the first planar portion, external surfaces of the second curved portions, protruding in the extension direction, and a cross plane that is set in a direction crossing the extension direction at the end of the extension direction of the curved portion, and the sealing portion is entirely arranged between the cross plane and the pouch; is allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Yoon (US 2011/0244315) discloses making a battery comprising a spirally wound electrode assembly 110 wherein the electrode assembly 110 is contained within a first pouch sheet 120 and second pouch sheet (Fig 5B, [0020]). The sealing portions 141a/b formed at the sides are cut and folded up, following the curvature of the spirally wound electrode assembly (Figs 5A-B). While Yoon teaches that, as a result, the battery size can be miniaturized ([0056]), ([0039]), Yoon does not disclose or suggest having the sealing portion entirely arranged between the cross plane and the pouch because the sealing portion of Yoon extends beyond the cross plane (see Fig 5B), and does not suggest keeping the sealing portion within the claimed boundary.
Hong et al. (US 2010/0003594) discloses a pouch-type battery comprising a spirally-wound electrode assembly 110 placed within a case 120 having first 121 and second 124 case portions (Fig 1A). The first 121 and second 124 case portions are sealed and folded at sealing part 127 (Fig 1E). However, as seen in Figure 1E, the sealing part is outside the cross plane. As such, Hong does not disclose or suggest having the sealing portion entirely arranged between the cross plane and the pouch.
Oh et al. (US 2019/0006636) discloses a secondary battery having an electrode assembly 110 that is stacked and stepped 115 (abstract). The electrode assembly is placed in a battery case 120 having an upper case 122 and a lower case 121 ([0031], Fig 2). The upper case 122 and lower case 121 are sealed and folded at folded part 125 and then seated on the stepped part 124 on an upper portion of the battery case 120 ([0031]-[0032], Fig 2). As such, the folded part 125 is entirely within the plane of the outermost portions of the electrode assembly. However, Oh teaches that the secondary battery is stacked instead of spirally wound as claimed. In addition, because the invention is drawn to a stepped battery, it would have not been obvious to one having ordinary skill in the art to replace the stacked and stepped battery with a spirally wound battery. Further, while Oh suggests that the scope is not limited the secondary battery disclosed therein ([0090]), and teaches that jelly-roll batteries are known ([0005]), the teachings contained therein are deemed not applicable to spirally wound electrode assemblies because of the different structure (square vs oval shapes).
Kim (US 2009/0023058) discloses a secondary battery 300 comprising a spirally wound electrode assembly 10 contained with a pouch (Fig 3B). The pouch has folded portions that have curved wing portions 41w,42w that have a portion that tuck into the area of a cross plane (Fig 3B). However, the wing portions are not entirely arranged between the cross plane and the pouch as claimed, and therefore does not render the independent claim obvious.
Yamashita et al. (US 7,285,334) discloses several different embodiments of a spirally wound electrode assembly 2 contained within a pouch 4. A couple of embodiments have the heat-sealed portions 5 drawn out to the sides (curved part) of the electrode assembly (Figs 5A-C’), and other embodiments where the heat-sealed portions 5 are formed on the planar part of the electrode assembly (Fig 5D-E’). However, in embodiments where the heat-sealed portions 5 are drawn out to the sides, Yamashita does not disclose or suggest that the heat-sealed parts are entirely arranged between the cross plane and the pouch as claimed. In addition, because Yamashita teaches other embodiments where the heat-sealed portions 5f are merely formed on the planar part, Yamashita does not appear to be concerned with the location of the heat-sealed parts, and would not suggest to entirely arrange the heat-sealed parts within the claimed boundaries.
Park (US 2017/0279093) discloses a secondary battery comprising a stack of electrodes (electrode assembly that is stacked) contained within a package 600 having an inner region 615 (Fig 6B, [0029]). The secondary battery has an indentation 640, such that the electrode stack is stepped (Fig 6B). The sealed portions 610s can extend from the cell housing part 610h and be h such that the sealed portions 610s can reside in the indentation 640 ([0029]). Therefore, Park does not disclose a spirally wound electrode assembly, nor sealing portions that are entirely arranged between the cross plane and the pouch. 
In summary, the best combination of references is either Yoon or Hong in view of Oh. While both Yoon and Hong discloses a spirally wound electrode assembly, neither teach or suggest sealing portions entirely arranged between the cross plane and the pouch. Oh teaches a stacked and stepped electrode assembly wherein sealing portions are folded into the stepped portion. However, Oh cannot be combined with either Yoon or Hong because Oh is directed to a stepped and stacked electrode assembly, and the structural difference does not lend itself to a spirally wound electrode assembly. As such, Yoon and Hong and Oh cannot be combined to render obvious the claimed limitations, including “the sealing portion is entirely arranged between the cross plane and the pouch”.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/               Examiner, Art Unit 1725             

/JONATHAN CREPEAU/               Primary Examiner, Art Unit 1725